Case 1:20-cv-21662-DMM Document 7 Entered on FLSD Docket 05/12/2020 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 20-21662-CV-MIDDLEBROOKS
                       (16-20119-CR-MIDDLEBROOKS)
                         MAGISTRATE JUDGE REID

  STEVEN A. STAFFORD,

         Movant,

  v.

  UNITED STATES OF AMERICA,

         Respondent.

  ______________________________/

       ORDER DENYING RESPONSE/OBJECTION TO ORDER TO AMEND
           CONSTRUED AS A MOTION FOR RECONSIDERATION

         This Cause is before the Court upon Movant’s response/objection to the

  Undersigned’s prior order [CV ECF No. 5] directing him to amend an improperly

  filed motion to vacate sentence filed pursuant to 28 U.S.C. § 2255. [CV ECF No. 6].

  Because Movant objects to the order and not to a Report and Recommendation by

  the Undersigned, the Court construes the “objection” as a motion of reconsideration

  of the order to amend. For the reasons stated below, the motion [CV ECF No. 6] is

  DENIED.

         Movant initiated this case with a “petition” seeking relief under 28 U.S.C.

  § 2255 containing certain deficiencies. [CV ECF No. 1]. The Court identified the
Case 1:20-cv-21662-DMM Document 7 Entered on FLSD Docket 05/12/2020 Page 2 of 4




  deficiencies which included that his filing was not presented to the Court on the

  proper form and did not sign it under the penalty of perjury are required by the Rules

  governing this proceeding. [CV ECF No. 5]. Moreover, because Movant attempts to

  raise a claim pursuant to United States v. Davis, 139 S. Ct. 2319 (2019), made

  retroactively applicable by In Re Hammoud, 931 F.3d 1032 (11th Cir. 2019), he was

  advised that the factual statements and evidence must corroborate his claims. [Id.].

  Review of the underlying criminal record indicates that Movant pled guilty to

  conspiracy to commit Hobbs Act robbery, substantive Hobbs Act robbery, and

  brandishing a firearm in furtherance of a crime of violence, in violation of 18 U.S.C.

  § 924(c). [CR ECF No. 106]. Movant’s petition only acknowledged his conviction

  under § 924(c) and for conspiracy to commit Hobbs Act robbery. [CV ECF No. 1].

        Accordingly, the Court redirects Movant to comply with its prior order [CV

  ECF No. 5] directing him submit an amended motion on the § 2255 form provided,

  setting forth the claims therein as required, and in compliance with the Rules as set

  forth in the Court’s order.

         The amended § 2255 motion will be the sole operative motion. Movant is

  cautioned that failure to comply with the Court’s order requiring a properly amended

  § 2255 motion may result in dismissal of this action. See Brutus v. International

  Revenue Service, 393 F. App’x 682 (11th Cir. 2010) (internal citations omitted)




                                            2
Case 1:20-cv-21662-DMM Document 7 Entered on FLSD Docket 05/12/2020 Page 3 of 4




  (Even so, dismissal under Rule 41(b) upon disregard of an order, especially where

  the litigant has been forewarned, generally is not an abuse of discretion.).

               ORDERED AND ADJUDGED as follows:

        1.     Movant’s motion for reconsideration [ECF No. 6] is DENIED.

        2.     Within 21 days of the date of this order, on or before June 2, 2020,
               Movant shall file a final, concise § 2255 motion, on the proper form,
               that complies with the directives of the Court’s prior order [CV ECF
               No. 5]. The Clerk is directed to provide Movant with the proper form.

        3.     Movant is cautioned that he should ensure he provides his amended
               motion to prison authorities for mailing with sufficient time for the
               document to reach this Court by the due date referenced above.

        4.     Movant is reminded that his factual representations must be made under
               penalty of perjury, as true and correct.

        5.     Failure to comply with this Court’s Order will result in the dismissal of
               this case pursuant to Fed. R. Civ. P. 41(b).

        DONE AND ORDERED at Miami, Florida this 12th day of May, 2020.

                                          s/Lisette M. Reid
                                          UNITED STATES MAGISTRATE JUDGE



  cc:   Steven A. Stafford
        13046-104
        Lee-USP
        United States Penitentiary
        Inmate Mail/Parcels
        Post Office Box 305
        Jonesville, VA 24263
        PRO SE



                                            3
Case 1:20-cv-21662-DMM Document 7 Entered on FLSD Docket 05/12/2020 Page 4 of 4




       Ignacio Jesus Vazquez, Jr.
       United States Attorney’s Office
       Miami Special Prosecutions Section
       99 NE 4th Street, Room 806
       Miami, FL 33132
       305-961-9318
       Fax: 305-536-4699
       Email: ignacio.vazquez@usdoj.gov




                                       4
